      Case: 1:20-cv-01048 Document #: 1 Filed: 02/12/20 Page 1 of 7 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FOX VALLEY & VICINITY CONSTRUCTION   )
WORKERS WELFARE FUND,                )
                                     )
FOX VALLEY & VICINITY CONSTRUCTION )
WORKERS PENSION FUND,                )
                                     )
LAKE COUNTY, ILLINOIS, PLASTERERS &  )
CEMENT MASONS RETIREMENT SAVINGS )
FUND,                                )
                                     )
CEMENT MASONS & PLASTERERS LOCAL 11,)
                                     )                      CIVIL ACTION
                         Plaintiffs, )
                                     )                      NO. 20 C 1048
        vs.                          )
                                     )                      JUDGE
AUSTIN TYLER CONSTRUCTION, INC.,     )
an Illinois corporation,             )
                                     )
GARY S. SCHUMAL, an individual,      )
                                     )
                         Defendants. )

                                        COMPLAINT

       The Plaintiffs, FOX VALLEY & VICINITY CONSTRUCTION WORKERS WELFARE

FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND and LAKE

COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT SAVINGS FUND,

by their attorneys, complaining of the Defendants, AUSTIN TYLER CONSTRUCTION, INC., an

Illinois corporation, and GARY S. SCHUMAL, an individual, allege as follows:

                                           COUNT I

       1.     This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-
       Case: 1:20-cv-01048 Document #: 1 Filed: 02/12/20 Page 2 of 7 PageID #:1




after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, the FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, are various welfare, pension and related joint, labor-management funds and bring

this action as "employee welfare benefit funds," and "plans," under ERISA. Plaintiff Funds are

administered within this District.

       3.      Austin Tyler Construction, Inc. (“Austin Tyler”) is obligated to make fringe benefit

contributions to the Funds, under the terms of the certain "Agreements and Declarations of Trust,"

establishing and outlining the administration of these Funds, and pursuant to the terms of a collective

bargaining agreement adopting these "Agreements and Declarations of Trust" and entered into by

Defendant.

       4.      Upon information and belief, Defendant, Gary S. Schumal, was an officer of Austin

Tyler and was authorized and competent to sign the Memorandum of Agreement on behalf of Austin

Tyler and himself.

       5.      As an employer obligated to make fringe benefit contributions to the Funds, Austin

Tyler is specifically required to do the following:

       (a)     To submit to Plaintiffs for each month, by the 15th day of the month following the
               month for which the report is made, a report stating the names, social security
               numbers, and total hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiffs; or, if no such
               persons are employed for a given month, to submit a report so stating;




                                                  2
      Case: 1:20-cv-01048 Document #: 1 Filed: 02/12/20 Page 3 of 7 PageID #:1




       (b)     To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable agreements;

       (c)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to determine whether Defendant is making full payment as required
               under the applicable agreements;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by Defendant's failure to pay, or untimely payment of, contributions, by way of the
               payment of liquidated damages in the amount of 10 percent of any and all contribu-
               tions which are not timely received by Plaintiffs for a particular month, as specified
               fully in Paragraph 4(a) above, together with interest as provided in ERISA, 29 U.S.C.
               §1132(g);

       (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
               records, should it be determined that Defendant was delinquent in the reporting or
               submission of all contributions required of it to be made to Plaintiffs;

       (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in the
               prosecution of any action to require Defendant to submit its payroll books and
               records for audit or to recover delinquent contributions;

       (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an amount
               acceptable to Plaintiffs, to cover future contributions due the Plaintiffs.

       6.      Austin Tyler is delinquent and has breached its obligations to Plaintiffs and its

obligations under the plans in the following respect:

               Defendant has failed to make payment of contributions, liquidated damages, accrued
               interest and audit fees based upon an audit of the Defendant's payroll records
               showing Defendant to have been delinquent in the payment of contributions and to
               have reported hours worked by its employees incorrectly to Plaintiffs.

       7.      That upon careful review of all records maintained by Plaintiffs, and after application

of any and all partial payments made by Austin Tyler, there is a total of $3,121.60, known to be due

Plaintiffs from subject however to the possibility that additional monies may be due Plaintiffs from

Austin Tyler based upon Austin Tyler’s failure to submit all required reports, or to accurately state

all hours for which contributions are due on reports previously submitted, and subject further to the


                                                 3
       Case: 1:20-cv-01048 Document #: 1 Filed: 02/12/20 Page 4 of 7 PageID #:1




possibility that additional contributions and liquidated damages will come due during the pendency

of this lawsuit.

        8.         Plaintiffs have requested that Austin Tyler perform its obligations as aforesaid, but

Austin Tyler has failed and refused to so perform.

        9.         Austin Tyler’s continuing refusal and failure to perform its obligations to Plaintiffs

is causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

        WHEREFORE, Plaintiffs pray:

        (A)        That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
                   tion reports to Plaintiffs with the information required to be provided thereon, to
                   continue to submit such reports while this action is pending, and to comply with its
                   contractual obligation to timely submit such reports in the future;

        (B)        That judgment be entered in favor of Plaintiffs and against Defendant for all unpaid
                   contributions, liquidated damages, any costs of auditing Defendant's records, accrued
                   interest, and Plaintiffs' reasonable attorneys' fees and court costs necessarily incurred
                   in this action as specified herein, or as subsequently determined, all as provided for
                   in the plans and in ERISA;

        (C)        That Plaintiffs have such further relief as may be deemed just and equitable by the
                   Court, all at Defendant's cost.

                                            COUNT II
                        (Against Defendant, Gary S. Schumal, an Individual)

        10.        Plaintiffs hereby reallege and incorporate herein Paragraphs 1 through 9 of Count I

as Paragraphs 1-9 of Count II.

        11.        This Count is brought under the laws of the United States pursuant to the terms of the

Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §185. Jurisdiction is based on

the existence of questions arising thereunder as hereinafter more fully appears. Alternatively, this



                                                      4
       Case: 1:20-cv-01048 Document #: 1 Filed: 02/12/20 Page 5 of 7 PageID #:1




Count is brought under the laws of the State of Illinois for breach of contract. Supplemental Federal

jurisdiction would then be proper as this claim is “so related” to the claims in Count I that it forms

“part of the same case or controversy.” 28 U.S.C. §1367.

       12.     Paragraph 7 of the Memorandum of Agreement (attached hereto) states:

               The individual signing this agreement agrees to be personally, jointly
               and severally liable with the Employer for any failure to pay wages or
               contributions, or to accurately report hours to the fringe benefit funds
               as required by this Agreement.

       13.     Upon information and belief, the signature on the Memorandum of Agreement is that

of Defendant, Gary S. Schumal (“Schumal”).

       14.     Schumal was an officer of Austin Tyler and was authorized and competent to sign

the Memorandum of Agreement on behalf of Austin Tyler and himself.

       15.     Pursuant to Paragraph 7 of the Memorandum of Agreement, Schumal agreed to be

personally liable for any unpaid contributions due from Austin Tyler in an amount to be determined.

       WHEREFORE, Plaintiffs pray:

       (A)     That judgment be entered in favor of the Funds and against Schumal for any unpaid
               contributions, liquidated damages, accrued interest, and audit fees due from Austin
               Tyler; and

       (B)     That the Funds have such further relief as may be deemed just and equitable by the
               Court, all at Defendant Schumal’s cost.

                                            COUNT III

       16.     This Count arises under the laws of the United States and is brought pursuant to the

terms of the Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §185. Jurisdiction

is based on the existence of questions arising thereunder as hereinafter more fully appears. The




                                                  5
      Case: 1:20-cv-01048 Document #: 1 Filed: 02/12/20 Page 6 of 7 PageID #:1




rights asserted herein arise from the same series of transactions as Count I and there are common

questions of law and facts to both Counts.

       17.     Cement Masons & Plasterers Local 11 is a labor organization representing certain of

Defendant’s employees as the duly authorized collective bargaining representative, and is party to

a collective bargaining agreement with Defendant governing the terms and conditions of employment

for such employees.

       18.     Under the aforesaid collective bargaining agreement, Defendant has agreed to pay its

employees at overtime rates under specified circumstances.

       19.     Since at least May 2018, Defendant has failed to pay wages to five employees for

Saturday hours worked and or incorrectly paid hours worked at overtime rates instead of at the

required double time rate.

       20.     The total amount of wages that Defendant has failed to pay to five employees in

violation of the collective bargaining agreement is $1,599.75.

       21.     The Defendant's acts and omissions as described herein constitute a breach of the

collective bargaining agreement and entitle the Plaintiff Union to recover from Defendant all wages

which Defendant was required to pay to five employees, and further entitle the Union to recover

from Defendant its damages for breach of Defendant's obligations.

       WHEREFORE, the Plaintiff Union prays:

       (A)     That judgment be entered in its favor and against Defendant for all sums determined
               to be due Defendant to Plaintiff Union;

       (B)     That Plaintiff Union recover from Defendant its damages and all costs of collection
               and recovery including its reasonable attorneys' fees and costs;




                                                6
          Case: 1:20-cv-01048 Document #: 1 Filed: 02/12/20 Page 7 of 7 PageID #:1




           (C)         That Plaintiff Union have such further relief as may be considered just and equitable
                       by the Court, all at Defendant's cost.


                                                                     /s/ Catherine M. Chapman



Catherine M. Chapman
Cecilia M. Scanlon
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Austin Tyler Construction\complaint.cmc.df.wpd




                                                          7
